Citation Nr: 1450813	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, including service in the Republic of Vietnam from April 1971 to January 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2012 rating decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  The February 2011 rating decision, in relevant part, denied service connection for asthma and allergies.  The May 2012 rating decision denied service connection for benign prostate hypertrophy (BPH).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  At the April 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of service connection for asthma and allergies.

2.  The Veteran has likely had a prostate disability characterized by dysuria since military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for asthma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204(b), (c).

2.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for allergies.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204(b), (c).

3.  The Veteran's benign prostatic hypertrophy characterized by dysuria was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c). 

At the April 2013 hearing, the Veteran withdrew his claim of service connection for asthma and allergies.  See 38 C.F.R. § 20.204(b).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction over these issues and they are dismissed without prejudice.

Prostate

As an initial matter, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection for certain disabilities, such as prostate cancer, is presumed for veterans who were exposed to herbicides while in service.  38 C.F.R. § 3.309(e).  Nevertheless, the record does not show diagnoses of any of the disabilities listed in 38 C.F.R. § 3.309(e) for which service connection can be presumed for herbicide-exposed veterans.  Although the Veteran does have a diagnosed prostate disability, he does not have a diagnosis of prostate cancer.  The list of presumptive disorders in 38 C.F.R. § 3.309(e) is exhaustive and does not include the Veteran's diagnosed disorder.  Therefore, presumptive service connection is not warranted.

The question then becomes whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has a current diagnosis of benign prostatic hypertrophy (BPH) with prostadynia.  See November 2012 VA examination.  His VA treatment records show treatment for an enlarged prostate.  Thus, the current disability requirement is met with regard to these diagnoses.  Additionally, the Veteran's service treatment records show treatment for dysuria in June 1971 and October 1971.  The sole question remaining for consideration, then, is whether the current BPH with prostadynia is causally due to the Veteran's military service.

The record does not contain a positive medical opinion of a nexus between the in-service dysuria and the Veteran's BPH with prostadynia.  Instead, the November 2012 VA examiner opined that the Veteran's prostate condition was not at least as likely as not due to dysuria in service. 

Nevertheless, the Veteran has provided lay evidence that his prostate symptoms, specifically dysuria, have persisted since his service.  See April 2013 hearing testimony; see also March 2012 statement.  A lay person, such as the Veteran may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Symptoms of dysuria, such as burning and tingling, are observable by a lay person.  Thus, the Veteran is competent to provide lay evidence of dysuria.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the Board finds no reason to question the Veteran's credibility with regard to this.  Thus, the Board finds that the Veteran has submitted competent and credible evidence that his prostate disability characterized by dysuria began in service and continued to the present.  Therefore, service connection is warranted.


ORDER

The appeal on the issue of service connection for asthma is dismissed. 

The appeal on the issue of service connection for allergies is dismissed.

Service connection for benign prostatic hypertrophy characterized by dysuria is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


